United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1309
                                   ___________

Rita F. Cogbill,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: July 22, 2011
                                 Filed: August 1, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       Rita F. Cogbill appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon careful review of the record, see Gates v. Astrue,
627 F.3d 1080, 1082 (8th Cir. 2010) (standard of review), we conclude that the
administrative law judge (ALJ) gave several valid reasons for his adverse credibility


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
determination, and thus it is entitled to deference, see Halverson v. Astrue, 600 F.3d
922, 932 (8th Cir. 2010); that the ALJ was not required to schedule a consultative
mental examination, see id. at 933 (ALJ is required to order medical examinations
and tests only if medical records before him provide insufficient medical evidence to
determine if claimant is disabled); and that the vocational expert’s testimony in
response to the ALJ’s properly formulated hypothetical constituted substantial
evidence, see Robson v. Astrue, 526 F.3d 389, 392 (8th Cir. 2008).2 Accordingly, we
affirm.
                        ______________________________




      2
       We decline to consider some of Cogbill’s arguments as she cites no supporting
authority or her assertions are not supported by the record.
                                         -2-